Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Independent claim 32 has been amended to require that Y be an R4-R5-R6 group, where R5 has been limited to –C(O)- and R6 has been limited to hydroxy or alkoxy. One of ordinary skill in the art would not be motivated to modify the compounds of the prior art, as exemplified by the Schwind reference discussed in the previous office action, to change the groups corresponding to the claimed Y group from an alkyl group to the R4-R5-R6 group of the amended claims. Also, as discussed in paragraph 10 of the previous office action, the Edwards ‘266 reference cited as an X reference in the International Search report is unavailable as prior art under the 35 USC 102(b)(1)(A) exception, since the ’266 publication was published less than a year before the effective filing date of the current application, and Edwards is the sole inventor of both the ‘266 publication and the current application. The ‘266 application also discloses compounds containing three phosphate units, while the currently claimed compounds contain at least four phosphate units. The other Edwards references cited as X references in the ISR teach compounds similar to the currently claimed compounds, but would require all the W atoms to be sulfur atoms, while the current claims require at least one W atom to be an oxygen atom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771